Citation Nr: 0212405	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  He died on September [redacted], 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  A 
videoconference hearing was held before the Board in March 
2001.

The claimant has raised issues concerning post traumatic 
stress disorder and entitlement to dependency and indemnity 
compensation.  Those issues are referred to the RO for any 
action appropriate.  To the extent it is necessary to clarify 
the nature of those claims the RO should undertake that 
development.  The issues are not intertwined with the one 
developed for appellate review, so the Board will continue.


FINDINGS OF FACT

1. The veteran died on September [redacted], 1999.  His death 
certificate lists the cause of death as pneumonia due to 
or as a consequence of sepsis and cirrhosis of the liver.

2. At the time of his demise, the veteran was service 
connected for post traumatic stress disorder.

3. Pneumonia, sepsis, and cirrhosis of the liver were not 
shown in service, demonstrated to a compensable degree 
within one year of service, nor shown to be related to 
service.

4. The veteran's service connected disability did not 
contribute substantially or materially to cause the 
veteran's death.

5. There is no competent evidence connecting the service 
connected psychiatric disorder and the use or abuse of 
alcohol.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may the fatal pneumonia, sepsis, or cirrhosis of the liver, 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5107 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the appellant was provided with a 
copy of the appealed October 1999 rating action, and was 
provided a Statement of the Case dated February 2000, and two 
Supplemental Statements of the Case dated May 2000 and June 
2002, as well as a Board Remand dated May 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the appellant a letter in May 2001, explaining her 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
her.  The appellant received the benefit of a videoconference 
hearing in March 2001.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
claimant, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, even without more specific 
notice as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.


Facts

At the time of his demise, the veteran was service connected 
for post traumatic stress disorder (PTSD), at a 30 percent 
evaluation.  This was the only disability for which the 
veteran was service connected.

The veteran's death certificate lists the cause of death as 
pneumonia due to sepsis and cirrhosis of the liver.

The veteran's service medical records are negative for any 
complaints or findings of pneumonia, sepsis, or cirrhosis of 
the liver.

The veteran's last VA examination occurred in June 1999.  It 
indicates that, at that time, the veteran was legally 
separated from his wife, and resided with his father.  He 
reported that his sister would care for him.  The veteran 
indicated that he currently did not drink or take drugs.  The 
veteran reported that he had to stop working in October 1995, 
due to his diabetes.  The veteran reported trouble sleeping, 
frequent nightmares, and depression.  Upon examination, the 
veteran was found to have a severe level of depressive 
symptomatology, and to be anxious, agitated, tense, and 
jumpy.  The examiner noted that an inability to concentrate, 
confused thinking, and forgetfulness are characteristics of 
people with his profile.  The veteran was diagnosed with 
chronic PTSD with delayed onset, and severe chronic major 
depressive disorder, with alcohol abuse by history, in 
remission by self-report.  The examiner indicated that the 
material produced in the present evaluation indicates that 
the veteran is depressed and continues to experience 
discomfort from PTSD symptoms.  The examiner felt that the 
veteran's present discomfort was not the result of alcohol or 
drug abuse.  The examiner set the veteran's Global Assessment 
of Functioning (GAF) at 65.

A death summary is of record from the private hospital at 
which the veteran died.  It indicates that the veteran's 
admission diagnosis, of August 29, 1999, was gastrointestinal 
bleeding.  It notes that the veteran had a history of alcohol 
abuse, and cirrhosis of the liver.  The veteran was noted to 
be mildly confused, with a high ammonia level, and Lactulose 
was administered.  The veteran was given a blood transfusion.  
The veteran had some dyspnea and went into respiratory 
distress with possible pneumonia.  He was felt to possibly 
have pneumonia but had pulmonary edema.  The veteran was also 
noted to have very low hemoglobin and hematocrit.  The 
veteran was placed on a ventilator and sedated.  He was noted 
to have a high cardiac output, and a clinical picture of 
sepsis.  The veteran was continued on several medications, 
without much improvement.  His prognosis was felt to remain 
poor because of his medical history.  He did not improve, and 
expired on September [redacted], 1999.

The appellant received a videoconference hearing before the 
undersigned member of the Board in March 2001.  The 
transcript of that hearing indicates, in relevant part, that 
she believed that the veteran's PTSD drove him to alcoholism, 
which in turn caused the physical problems that caused his 
death.  The appellant indicated that she was legally 
separated from the veteran in 1987, but that the veteran 
still spent approximately 85 percent of the time with the 
appellant until his death.

A VA medical opinion was obtained in November 2001.  It 
indicates that the entire claims file was reviewed.  It notes 
that the veteran was admitted to the hospital for GI bleeding 
and secondary anemia.  Within a few days, he developed 
respiratory distress, felt to be due to pulmonary edema and 
pneumonia.  His death certificate stated causes of death to 
be pneumonia, sepsis, and cirrhosis of the liver.  The 
reviewer indicated that the pneumonia and pulmonary edema 
most likely occurred because the veteran was compromised due 
to his severe bleeding and anemia, and possibly as a 
complication of the transfusion.  The veteran's overall 
mental functioning was affected by his cirrhosis, for which 
he received Lactulose in the hospital, but his anemia was not 
caused by variceal bleeding, a complication of cirrhosis.  
The anemia was caused by acute gastritis, a coagulopathy due 
to cirrhosis, which may have exacerbated the bleeding, but 
did not cause it.  The veteran was not actively drinking 
prior to admission.

The reviewer opined that there was no relationship documented 
in the record of any connection between the veteran's 
confusion and the pneumonia, i.e. no mention of possible 
aspiration, thus it was unlikely that the veteran's GI bleed, 
in the absence of varices, the resultant anemia, and the 
complication of pneumonia/pulmonary edema was related to his 
military service or service connected condition.


Law and Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (2001).

The veteran's death has been established to be the result of 
a pneumonia due to sepsis, and cirrhosis of the liver.  None 
of these conditions was shown during or in proximity to 
service.  None of the medical evidence, to include the 
veteran's death summary and his death certificate, attributes 
the veteran's PTSD to his eventual death.  In the absence of 
evidence establishing such a nexus, service connection must 
be denied.

The Board also notes that the appellant has expressed, in 
statements dated April 2001 and July 2001, her belief that 
the veteran's diabetes was due to exposure to Agent Orange in 
Vietnam, and that his diabetes contributed to his death.  The 
Board notes however, that nowhere in the veteran's final 
medical records or on the veteran's death certificate does it 
indicate that the veteran's cause of death was related to 
diabetes in any way.

Furthermore, it has been contended that the veteran's abuse 
of alcohol was related to his psychiatric impairment.  Review 
of the medical records fails to support that opinion with 
competent evidence.  While it is noted in some records that 
the appellant was depressed over the years, and that he was 
consuming alcohol, it was not indicated in those records 
reviewed that there was a relationship.  As such, this 
unsubstantiated contention does not provide for a grant of 
the benefits requested.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

